—In an action, inter alia, to recover damages for defamation, the plaintiff appeals from an order of the Supreme Court, Queens County (Taylor, J.), dated June 8, 2000, which denied her motion pursuant to CPLR 3126 to strike the defendants’ answer.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs motion to strike the defendants’ answer pursuant to CPLR 3126. The harsh remedy of striking a plead*566ing should be imposed only when the conduct of a party is shown to be willful, contumacious, or in bad faith (see, Harris v City of New York, 211 AD2d 663; cf., Birch Hill Farm v Reed, 272 AD2d 282; Espinal v City of New York, 264 AD2d 806). No such showing was made in this case.
The plaintiffs remaining arguments are without merit. Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.